DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 09/27/2021.
Claims 1-20 are pending. Claims 1, 8, and 16 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for CON priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/27/2021 and 06/06/2022.  All IDS have been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Further, Applicant is requested to check disclosure congruence (if applicable) with CON application.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 8-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 7,965,538 B2).
Regarding independent claim 8, Ahn teaches a method (Fig. 5: method for RRAM formation routine using Fig. 4 and Fig. 3A apparatus configuration), comprising: 
coupling a source plate (Fig. 3A: SL) of a semiconductor device to a ground voltage (Fig. 3A: 162) during one or more semiconductor fabrication steps associated with the semiconductor device (“during RRAM formation processing”. See Fig. 5: 202 in context of col. 4, lines 64-67 and col. 5, lines 1-5. See also, col. 3, lines 67 and Fig. 5: 204); and 
isolating the source plate from the ground voltage during operation of the semiconductor device (“During the normal read and write operations”. See Fig. 5: 206 in context of col. 5, lines 5-20. See also, col. 3, line 67).
Regarding claim 9, Ahn teaches the method of claim 8, wherein coupling the source plate (Fig. 3A: SL) of the semiconductor device to the ground voltage (Fig. 3A: 162) comprises applying, in response to a charge on the source plate (according to formation current), a sufficient voltage to a gate of a transistor coupled between the source plate and the ground voltage to cause the transistor to conduct (col. 4, lines 8-20; col. 5, lines 1-5).
Regarding claim 14, Ahn teaches the method of claim 8, wherein isolating the source plate from the ground voltage comprises coupling a ground voltage to a gate of a transistor coupled between the source plate and the ground voltage (Fig. 3A: 160 configuration in context of e.g. col. 5, lines 16-17: “…the APD will be deactivated by actively connecting the gate of the APD to electrical ground…”).
Regarding claim 15, Ahn teaches the method of claim 8, wherein isolating the source plate from the ground voltage comprises grounding a gate of a transistor coupled between the source plate and the ground voltage (Fig. 3A: 160 configuration in context of e.g. col. 5, lines 16-17: “…the APD will be deactivated by actively connecting the gate of the APD to electrical ground…”).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-5, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 7,965,538 B2), in view of Ker (US 6,249,410 B1).
Regarding independent claim 1, Ahn teaches a device (Fig. 4 RRAM device. See also Fig. 3A: 100) , comprising: 
a source (Fig. 4: SL) configured to couple to a number of memory cells (Fig. 4 RRAM cells. See col. 4, lines 50-54) ; 
at least one transistor (see Fig. 4: 160, with respect to Fig. 3A: transistor APD 160) coupled between the source (Figs. 3A, Fig. 4: SL) and a ground voltage (Figs. 3A, Fig. 4: 162); and 

Ahn explain the "active protection device" APD as transistor for providing "overcurrent protection" to memory cells (col. 1, lines 35-47 and Fig. 3A:160). Anh explain the APD transistor is active during manufacturing and inactive during normal memory operations.
Ahn is silent with respect to claimed “anti-fuse coupled between the at least one transistor and the ground voltage” and the manner in which these elements would have been connected to the transistor and ground.
Ker teaches – 
an anti-fuse (Fig. 6: 85 MOS capacitor which is by definition is an anti-fuse. Two ends of the anti-fuse capacitor are respectively connected to Vx and VSS) coupled between the at least one transistor (Fig. 6: VG of 10) and the ground voltage (Fig. 6: VSS).
Ker teaches "protection circuit" which can be used to protect "internal circuits" of an IC (col. 4, lines 15-18, 39-47 in context of Fig. 6 circuitry). By providing an additional ESD detection device to Ahn's active protection device, the circuitry would benefit by further electrical protection (e.g., prevent over-current per Ahn, and mitigate ESD events per Ker).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ker into the teachings of Ahn such that Ker's ESD "detection" circuitry is added to connect to Ahn's APD's gate (in a fashion similarly shown by Ker's connection of ESD detection circuit to transistor 10's gate) in order to precisely detect and discharge ESD current (see Ker, col. 2, lines 52-62) and thus mitigate ESD events that would disturb the internal/memory circuitry.
Regarding claim 2, Ahn and Ker teach the device of claim 1. Ahn teaches wherein the at least one transistor (Ahn Fig. 3A: 160 modified with Ker's teachings) is configured to: couple the source (Fig. 3A: SL) to the ground voltage (Fig. 3A: 162) during one or more steps to process a memory device (taken as combined fabrication step and formation step for RRAM cells. See “RRAM manufacturing processes”, “RRAM formation process during manufacturing”. See e.g. col. 3, lines 19-22; col 5, line 49-51) including the number of memory cells (in context of Fig. 5: 200-204: during "formation process" APD circuit is configured to " .. . provide overcurrent protection for RRAM cells ... by the use of a active protection device …APD… 160 coupled to the RRAM cell. .. ". See col. 3, lines 31-36, 66-67, col. 4, lines 1-2, 8-11); and 
isolate the source from the ground voltage during operation of the memory device (see Fig. 5: 206 in context of e.g. col. 5, lines 47-50) .
Regarding claim 3, Ahn and Ker teach the device of claim 2. Ahn teaches wherein the one or more steps to process the memory device (taken as combined fabrication step and formation step for RRAM cells. See “RRAM manufacturing processes”, “RRAM formation process during manufacturing”. See e.g. col. 3, lines 19-22; col 5, line 49-51) include at least one etching operation, at least one chemical mechanical planarization (CMP) operation, at least one implantation operation, at least one ashing operation, or any combination thereof (part of fabrication steps as known to ordinary skill in the art).
Ahn in teaches that RRAM cells " ... require the application of an RRAM formation process during manufacturing to prepare the cells ... " and requirements for reducing "high current magnitudes through the cells," (Col. 3, lines 19-36 in context of Fig. 5: 200- 204 and Fig. 3A ). Ahn teach that the active protection device (APO) is activated to pull the RRAM cells to ground during the formation process happening during manufacturing such that this current is capped below a predetermine threshold (see Abs.). Thus, Ahn teaches coupling the source plate of the semiconductor device to the ground voltage comprises coupling the source plate to the ground voltage during the manufacturing steps (see also, Col. 5, lines 41-51, esp. lines 50-51: "The APDs as disclosed herein can be easily incorporated into existing RRAM manufacturing processes."). Ahn explain their RRAM is a "conductive filament" type or otherwise a "conductive bridging" type memory (see Col. 3, lines 59-61 ). Ahn also show side-views of their RRAM cell in Figure 1B and Figure 3B that depict general features that would have been understood by persons skilled in the art as requiring basic manufacturing steps such as "planarizing" (e.g., by CMP) of the surface of the substrate 120, "etching" of features having varying widths depending upon design (e.g., gate must have a width), Furthermore, although Ahn is silent with respect to the "existing manufacturing processes" used to make an RRAM, or more specifically a conductive bridging memory, or how they make their transistors or features within or above the substrate, it is known to ordinary skill in the art that the type of manufacturing for a RRAM or conductive bridging memory required for the Ahn device would have been understood to involve
basic manufacturing steps including not just a substrate or depositing layers on the
substrate, but also etching, planarizing (by CMP), and/or doping of layers.
It further appears this claim group is not a "method of manufacturing" claim, but
instead a "method" claim (see independent claim B's preamble "A method, comprising")
that is more akin to a method of use. These manufacturing steps do not appear to
distinguish the method of use claim from Ahn's prior art method of use.
 Even if they did, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ well-known basic manufacturing steps like etching, CMP, and doping when manufacturing Ahn's memory device as discussed above.
Regarding claim 4, Ahn and Ker teach the device of claim 2. Ahn teaches wherein a gate of the at least one transistor is hard-grounded (limitation hard-grounded taken as a function of grounding) to isolate the source from the ground voltage during the operation of the memory device (col. 4, lines 42-49: “…during formation process …164 is simply connected to electrical Ground…”).
Regarding claim 5, Ahn and Ker teach the device of claim 1. Ker teaches further comprising a resistor (Fig. 6: 80 "resistor") coupled between the source (see Fig. 6: VDD rail line connected to "internal circuits") and the at least one transistor (Fig. 6: 10) .
Regarding claim 7, Ahn and Ker teach the device of claim 1. Ahn teaches wherein the at least one transistor comprises at least one N-type metal-oxide-semiconductor (NMOS) transistor (Fig. 3A: 160 NMOS).
Regarding claim 10, Ahn and Ker teach the method of claim 9, further comprising coupling a resistor between the source and the gate of the transistor. (see claim 5 rejection analysis)
Regarding claim 13, Ahn and Ker teach the method of claim 8, wherein coupling the source of the semiconductor device to the ground voltage comprises coupling the source to the ground voltage during at least one etching operation, at least one chemical mechanical planarization (CMP) operation, at least one implantation operation, at least one ashing operation, or any combination thereof.
(see claim 3 rejection analysis)

11.	Claims 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 7,965,538 B2) and Ker (US 6,249,410 B1), in view of Takeuchi (US 20030227447 A1).
Regarding claim 6, Ahn and Ker teach the device of claim 5. They are silent with respect to remaining provisions of this claim.
 Takeuchi teaches -
wherein the resistor comprises an N- depletion resistor (Fig. 25: MS in context
of para [0213]: " ... depletion n-TFT (MS) connected in place of the voltage-drop resistor... ") .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Takeuchi into the teachings of Ahn and
Ker teach such that n-depletion resistor can be employed to replace resistor in order to have CMOS friendly lower cost fabrication process.
Regarding claim 11, Ahn, Ker, and Takeuchi teach the method of claim 10, wherein coupling the resistor between the source and the gate of the transistor comprises coupling an N- depletion resistor between the source and the gate of the transistor.
(see claim 6 rejection)
Regarding claim 12, Ahn, Ker, and Takeuchi teach the method of claim 10, wherein coupling the resistor between the source and the gate of the transistor comprises coupling an N- depletion resistor including a field plate between the source and the gate of the transistor.
(see claim 6 rejection)

12.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 7,965,538 B2), in view of Duesman (US 5787044 A) and Ker (US 6,249,410 B1).
Regarding independent claim 16, Ahn teaches a system (in context of col. 1, lines 8-10, col. 2, lines 16-18: Ahn suggests system employing RRAM solid state memory array device of Fig. 4), comprising: 



at least one memory device (Fig. 4 RRAM device. See also Fig. 3A: 100) operably coupled to the at least one processor device (system processor or controller)
the at least one memory device comprising: 
a source (Fig. 4: SL) coupled to an array of memory cells (Fig. 4 RRAM cells. See col. 4, lines 50-54); and 
a circuit (protection circuitry shown in Fig. 4) including: 
at least one transistor (Fig. 4: 160 APD) coupled between the source (Fig. 4: SL) and a ground voltage (Fig. 4: 162); and 

Ahn suggest a system employing Fig. 4 RRAM device and Ahn in col. 1 , lines 35-47 and Fig. 3A: 160 teaches an "active protection device" APO as transistor for providing "overcurrent protection" to memory cells but -  
Ahn is silent with respect to the remaining provisions of this claim as it pertains to system details and protection device details.
Duesman teaches Fig. 6: 52 system comprising:
at least one input device (Fig. 6: 56. See col. 6, lines 5-27);
at least one output device (Fig. 6: 58);
at least one processor device (col. 6, line 10: processor) operably coupled to
the input device and the output device (Fig. 6 in context of col. 6, line 10); and
at least one memory device (Fig. 6: 42) operably coupled to the at least one
processor device (col. 6, lines 5-27) and comprising: a source plate (col. 4, lines 27: cell plates. See Fig. 3: CPO) coupled to an array of memory cells (array shown in Fig. 3),
a protection circuit (Fig. 3: 38, col. 4, lines 57-62) .
Ker teaches -
a protection circuit (Fig. 6 device) including an anti-fuse (Fig. 6: 85 MOS capacitor which is by definition is an anti-fuse) coupled between the at least one transistor (Fig. 6: VG of 10) and the ground voltage (Fig. 6: VSS).
Integration of Duesman's system components into Ahn's system enhance controllability of the system. Ker's memory protection device with ESD "detection" scheme can be employed in the apparatus in order to precisely detect and discharge ESD current " ... transistor ... to be uniformly turned on to dissipate the charge from the ESD source ... " (Ker, col. 2, lines 52-62) and thus reduce operational disturbance in internal circuit or memory circuit.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Duesman and Ker into the teachings of Ahn such that a memory system with enhanced control components and protection scheme can be employed for improving system reliability (See above).
Regarding claim 17, Ahn, Duesman and Ker teach the system of claim 16.  Ker teaches wherein the circuit further includes a resistor (Fig. 6: 80) coupled to each of the source (Fig. 6: line with VDD), the at least one transistor (coupled to Fig. 6: 10 via an inverter), and the anti-fuse (Fig. 6: 85).
Regarding claim 18, Ahn, Duesman and Ker teach the system of claim 17. Ker teaches further comprising a field plate (Fig. 6: line with VDD) coupled to each of the resistor (Fig. 6: 80) and the gate of the transistor (Fig. 6: 10).
Regarding claim 19, Ahn, Duesman and Ker teach the system of claim 17. Ker teaches wherein the resistor includes a sufficiently large resistance to prevent the transistor from conducting in response to leakage current from the source (col. 4, lines 39-47 in context of Fig. 9, Fig. 10).
Regarding claim 20, Ahn, Duesman and Ker teach the system of claim 16, wherein the at least one transistor is configured to: couple the source to the ground voltage during at least a portion of a processing stage of the memory
device; and
isolate the source from the ground voltage during an operation stage of the memory device.
(see claim 1-2 rejection analysis)



Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11158367 B1 . Although the claims at issue are not identical, they are not patentably distinct from each other since differing limitations can be deduced from the circuitry configuration described in claims 1-16 inclusive.
(Analysis not shown)
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 8,681,459 B2: Fig. 1-Fig. 5 disclosure applicable for all claims.
US 2020/0373487 A1: Fig. 1 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825